Per Curiam.
Appeal by defendant from an order denying a motion for a new trial and by plaintiff from an order dismissing the action as to the Northern Pacific Railway Company and substituting William G. McAdoo, as Director General of Railroads, as defendant.
The disposition of both appeals in this action is controlled by the decision in Gowan v. McAdoo, supra, page 227, 173 N. W. 440.
The order denying defendant’s motion for a new trial is affirmed. The order substituting the Director General of Railroads for the original defendant is reversed.